[Cite as State v. Ford, 2014-Ohio-395.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                        No. 99941




                                          STATE OF OHIO
                                                     PLAINTIFF-APPELLEE

                                               vs.

                                    DANIEL FORD, JR.
                                                     DEFENDANT-APPELLANT




                                            JUDGMENT:
                                             AFFIRMED


                                    Criminal Appeal from the
                             Cuyahoga County Court of Common Pleas
                                      Case No. CR-552747

        BEFORE: Rocco J., Boyle A.J., and S. Gallagher, J.

        RELEASED AND JOURNALIZED: February 6, 2014
                                    -i-




FOR APPELLANT

Daniel Ford, Jr., pro se
Inmate #632-255
Richland Correctional Institution
P.O. Box 8107
Mansfield, Ohio 44901

ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor
By: Katherine Mullin
      Assistant County Prosecutor
1200 Ontario Street
Cleveland, Ohio 44113
KENNETH A. ROCCO, J.:

          {¶1} In this appeal brought on the accelerated calendar pursuant to App.R. 11.1

and Loc.App.R. 11.1, pro se defendant-appellant Daniel Ford, Jr. asserts that the trial

court erred in denying his motion to correct jail-time credit. For the foregoing reasons, we

affirm.

          {¶2} On August 15, 2011, Ford pleaded guilty to one count of burglary. On

September 19, 2011, the trial court sentenced Ford to two years of community control.

The trial court determined that Ford was eligible for placement in a Community Based

Correctional Facility (“CBCF”) and Ford was ordered to complete the CBCF program.

Ford was advised that failure to comply with the terms and conditions of community

control could result in a prison term of five years.

          {¶3} On August 17, 2012, the trial court found that Ford had violated terms of his

community control sanctions. The trial court continued the community control with

modifications. On September 25, 2012, the trial court found that Ford had, once again,

violated community control sanctions. This time, the trial court terminated community

control and sentenced Ford to 18 months in prison. In its sentencing order, the trial

court granted Ford 110 days of jail-time credit.       Ford did not file a direct appeal from

this sentence.

          {¶4} On November 8, 2012, Ford filed in the trial court a motion for jail- time

credit.    Ford asserted that the trial court had failed to credit him for the full amount of
time that he had resided at the CBCF. On February 25, 2013, the trial court denied

Ford’s motion. Ford did not file an appeal from the trial court’s order.

       {¶5} On February 28, 2013, Ford filed in the trial court a motion to correct

jail-time credit. The trial court issued an order denying the motion, and it is from this

order that Ford filed his notice of appeal.

       {¶6}    “[W]e have characterized a motion to ‘correct’ a sentence as a petition for
                           1
postconviction relief.”          State v. Fitzgerald, 8th Dist. Cuyahoga No. 98723,

2013-Ohio-1893, ¶ 3, citing State v. Kelly, 8th Dist. Cuyahoga No. 97673,

2012-Ohio-2930, ¶ 8.       Under the doctrine of res judicata, a postconviction petitioner is

barred from asserting any sentencing claim that was not properly raised on direct appeal.

Fitzgerald, citing Kelly at ¶ 18.

       {¶7} In this case, Ford could have raised his jail-time credit argument in a direct

appeal, but Ford never appealed from his sentence.               Accordingly, principles of res

judicata bar Ford from raising the argument in a petition for postconviction relief. See

Fitzgerald at ¶ 3.

       1
         Our analysis is based on the law that was in effect on September 25, 2012, the date on which
Ford was sentenced. We note that on September 28, 2012, a new version of R.C. 2929.19 became
effective “that impose[s] certain duties on a trial court at the time of sentencing with respect to
jail-time credit.”    Fitzgerald at ¶ 6, citing R.C. 2929.19(B)(2)(g)(i) (Boyle, J.,
concurring).       The new law “further vests the trial court with ‘continuing
jurisdiction to correct any error not previously raised at sentencing in making a
determination under division (B)(2)(g)(i) * * *.’” Id. at ¶ 7, quoting R.C.
2929.19(B)(2)(g)(iii). Because Ford was sentenced before the effective date of the
statute, we apply the law that was in effect on the date of sentencing. We express
no opinion on how, if at all, the amendments would impact on the outcome of this
case.
      {¶8} The trial court’s judgment is affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate be sent to said court to carry this judgment into

execution.

      A certified copy of this entry shall constitute the mandate pursuant to

Rule 27 of the Rules of Appellate Procedure.



__________________________________________
KENNETH A. ROCCO, JUDGE

MARY J. BOYLE, A.J., and
SEAN C. GALLAGHER, J., CONCUR